ANNUAL INFORMATION FORM OF RUBICON MINERALS CORPORATION Suite 1540 - 800 West Pender Street Vancouver, BCV6C 2V6 March 31, 2009 (for the year ended December 31, 2008) RUBICON MINERALS CORPORATION ANNUAL INFORMATION FORM TABLE OF CONTENTS PRELIMINARY NOTES[INSERT PAGE NUMBER] DocumentsIncorporated by Reference Date of Information Currency Forward-Looking Statements Caution Regarding Adjacent or Similar Mineral Properties Caution Regarding Reference to Resources and Reserves Caution Regarding Historical Results Glossary of Terms CORPORATE STRUCTURE[INSERT PAGE NUMBER] Name, Address and Incorporation Inter-Corporate Relationships GENERAL DEVELOPMENT OF BUSINESS[INSERT PAGE NUMBER] Three Year History Financings Significant Acquisitions DESCRIPTION OF THE BUSINESS[INSERT PAGE NUMBER] General Risk Factors Material Mineral Projects Phoenix Gold Project (Red Lake Mining Division, Ontario) Non Material Projects US Projects DIVIDENDS[INSERT PAGE NUMBER] Other Share Issuances DESCRIPTION OF CAPITAL STRUCTURE[INSERT PAGE NUMBER] General Description of Capital Structure Constraints Ratings MARKET FOR SECURITIES[INSERT PAGE NUMBER] Trading Price and Volume [ ESCROWED SECURITIES[INSERT PAGE NUMBER] DIRECTORS AND OFFICERS[INSERT PAGE NUMBER] Name, Occupation and Security Holding Cease Trade Orders, Bankruptcies, Penalties or Sanctions Conflicts of Interest PROMOTERS[INSERT PAGE NUMBER] AUDIT COMMITTEE[INSERT PAGE NUMBER] Audit Committee Charter Composition of the Audit Committee Relevant Education and Experience Reliance on Certain Exemptions Reliance on the Exemption in Subsection 3.3(2) or Section 3.6 Reliance on Section 3.8 Audit Committee Oversight Pre-Approval Policies and Procedures External Auditor Service Fees (By Category) LEGAL PROCEEDINGS AND REGULATORY ACTIONS[INSERT PAGE NUMBER] Legal Proceedings Regulatory Actions INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS TRANSFER AGENTS AND REGISTRARS MATERIAL CONTRACTS NAMES AND INTERESTS OF EXPERTS ADDITIONAL INFORMATION PRELIMINARY NOTES DocumentsIncorporated by Reference Incorporated by reference into this Annual Information Form (“AIF”) are the following documents, copies of which may be obtained online on the SEDAR website at www.sedar.com. (a) AuditedConsolidated Financial Statements of the Company for the year ended December 31, 2008; (b) Management Discussion and Analysis of the Company for the year ended December 31, 2008(“MD&A”); (c) Agreement for Purchase and Sale of Mineral Interests and Financing of Rubicon dated May 18, 2007between Rubicon, McEwen Capital Corporation, Evanachan Limited, Evanachan (Alaska) Ltd., Lexam Explorations Inc., Lexam Explorations (U.S.A.) Inc. and Robert McEwen. (d) All News Releases pertaining to the Phoenix Project on or after March 12, 2008. (e) Management Information Circular dated June 27, 2008in respect of the 2008 Annual Meeting (“Information Circular”); (f) Stock Option Plan dated May 14, 2007and amended June 17, 2008. (g) Technical report dated January 9, 2009entitled “Exploration Activities of Rubicon MineralsCorporation on the Phoenix Gold Project; and (h) Material Change Reports dated November 10 and 28, 2008; February 23, March 11 and 13, 2009. Date of Information All information in this AIF is as of December 31, 2008, unless otherwise indicated. Currency All dollar amounts are expressed in Canadian Dollars, unless otherwise indicated. Forward-Looking Statements This AIF and the documents incorporated by reference herein contain "forward-looking information" within the meaning of securities legislation, including the United States Private Securities Litigation Reform Act of 1995. These forward-looking statements are made as of the date of this AIF or, in the case of documents incorporated by reference herein, as of the date of such documents.Other than as specifically required by law, the Company does not intend, and does not assume any obligation, to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made, or to reflect the occurrence of unanticipated events, whether as a result of new information, future events or results or otherwise. These forward-looking statements represent management’s best judgment based on facts and assumptions that management considers reasonable, including that demand for products develops as anticipated, that operating and capital plans will not be disrupted by issues such as mechanical failure, unavailability of parts and supplies, labour disturbances, interruption in transportation or utilities, or adverse weather conditions, and that there are no material unanticipated variations in the cost of energy or supplies.The Company makes no representation that reasonable business people in possession of the same information would reach the same conclusions. Forward-looking statements include, but are not limited to costs and timing of the development of new deposits,success of exploration and development activities, permitting time lines, currency fluctuations, requirements for additional capital, government regulation of exploration operations, environmental risks, unanticipated reclamation expenses, title disputes or claims.In certain cases, forward-looking statements can be identified by the use of words such as “plans”, “expects” or “does not expect”, “is expected”, “budget”, “scheduled”, “estimates”, “forecasts”, “intends”, “anticipates” or “does not anticipate”, or “believes”, or variations of such words and phrases or statements that certain actions, events or results “may”, “could”, “would”, “might” or “will be taken”, “occur” or “be achieved”. Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements.Such factors include, among others: future prices of gold and other metals; possible variations in ore resources, grade or recovery rates; actual results of current exploration activities; actual results of current reclamation activities; conclusions of future economic evaluations; changes in project parameters as plans continue to be refined; failure of plant, equipment or processes to operate as anticipated; accidents, labour disputes and other risks of the mining industry; risks related to joint venture operations; delays in obtaining governmental approvals or financing or in the completion of development or construction activities, as well as those factors discussed in the section entitled “Risk Factors” in this AIF.Although the Company has attempted to identify important factors (which it believes are reasonable) that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other factors that cause actions, events or results not to be as anticipated, estimated or intended.There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements.Accordingly, readers should not place undue reliance on forward-looking statements. Caution Regarding Adjacent or Similar Mineral Properties This AIF contains information with respect to adjacent or similar mineral properties in respect of which the Company has no interest or rights to explore or mine. The Company advises US investors that the mining guidelines of the US Securities and Exchange Commission (the “SEC”) set forth in the SEC’s Industry Guide 7 strictly prohibit information of this type in documents filed with the SEC. The Company is exempt from the requirements of Industry Guide 7 pursuant to the Canada-U.S. Multi-Jurisdictional Disclosure System. Readers are cautioned that the Company has no interest in or right to acquire any interest in any such properties, and that mineral deposits on adjacent or similar properties are not indicative of mineral deposits on the Company’s properties. Caution Regarding Reference to Resources and Reserves National Instrument 43-101 Standards of Disclosure of Mineral Projects (“NI 43-101”) is a rule developed by the Canadian Securities Administrators which establishes standards for all public disclosure an issuer makes of scientific and technical information concerning mineral projects. Unless otherwise indicated, all reserve and resource estimates contained in or incorporated by reference in this AIF have been prepared in accordance with NI 43-101 and the guidelines set out in the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) Standards on Mineral Resource and Mineral Reserves, adopted by the CIM Council on November 14, 2004 (the “CIM Standards”) as they may be amended from time to time by the CIM. United States shareholders are cautioned that the requirements and terminology of NI 43-101 and the CIM Standards differ significantly from the requirements and terminology of the SEC set forth Industry Guide 7. Accordingly, the Company’s disclosures regarding mineralization may not be comparable to similar information disclosed by companies subject to the SEC’s Industry Guide 7.Without limiting the foregoing, while the terms “mineral resources”, “inferred mineral resources”, “indicated mineral resources” and “measured mineral resources” are recognized and required by NI 43-101 and the CIM Standards, they are not recognized by the SEC and are not permitted to be used in documents filed with the SEC by companies subject to Industry Guide 7. Mineral resources which are not mineral reserves do not have demonstrated economic viability, and United States shareholders are cautioned not to assume that all or any part of a mineral resource will ever be converted into reserves.Further, inferred resources have a great amount of uncertainty as to their existence and as to whether they can be mined legally or economically. It cannot be assumed that all or any part of the inferred resources will ever be upgraded to a higher resource category. In addition, the NI 43-101 and CIM Standards definition of a “reserve” differs from the definition adopted by the SEC in Industry Guide 7. In the United States, a mineral reserve is defined as a part of a mineral deposit which could be economically and legally extracted or produced at the time the mineral reserve determination is made. See “Glossary of Terms”. Caution Regarding Historical Results Historical results of operations and trends that may be inferred from the discussion and analysis in this AIF may not necessarily indicate future results from operations.In particular, the current state of the global securities markets may cause significant reductions in the price of the Company’s securities and render it difficult or impossible for the Company to raise the funds necessary to continue operations. See “Risk Factors – Insufficient Financial Resources/Share Price Volatility”. Glossary of Terms The following technical terms may be used in this Annual Information Form, and may appear capitalized or in lower case, without any difference in meaning. “aeromagnetic/airborne magnetic” - Measurement of the earth's magnetic field from an aircraft for the purpose of recording the magnetic characteristics of rocks. “anomaly” – any departure from the norm which may indicate the presence of mineralization in the underlying bedrock. “archean” - geological ages older than 2.4 billion years; “arsenopyrite”- a sulphide of arsenic and iron having the chemical formula FeAsS; “assay” - An analysis to determine the presence, absence or quantity of one or more chemical components. “au” - gold “base metal” - A metal, such as copper, lead, nickel, zinc or cobalt. “belt” - A specific elongate area defined by unique geologic characteristics. “breccia” - Rock fragmented into angular components. “carbonate” - A rock composed principally of calcium carbonate (CaC03). “copper”
